EXHIBIT 10.01

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into effective as of April 22, 2016 (the “Effective Date”), by and
between Entercom Communications Corp., a Pennsylvania corporation (“Employer” or
the “Company”), and David J. Field (“Executive”).

RECITALS

A. Prior to the Effective Date, Executive has rendered services to Employer in
the position of President and Chief Executive Officer upon and subject to the
terms, condition and other provisions of that certain Amended and Restated
Employment Agreement between Executive and Employer dated as of December 23,
2010 (the “Prior Agreement”).

B. Effective as of the Effective Date, Employer desires to continue to retain
the services of Executive upon and subject to the terms, conditions and other
provisions set forth herein.

C. Executive desires to continue to render services to Employer upon and subject
to the terms, conditions and other provisions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth, and other good and valuable consideration had and
received, the parties hereby agree as follows:

1. Employment. Upon and subject to the terms, conditions and other provisions of
this Agreement, Employer shall continue to employ Executive, and Executive
hereby accepts such continued employment and agrees to exercise and perform
faithfully, exclusively and to the best of his ability on behalf of Employer
during the Employment Term (as defined herein), the duties and responsibilities
of President and Chief Executive Officer of Employer, with the general powers
and duties of management usually vested in said office.

2. Executive’s Services and Duties.

2.1 During the Employment Term, Executive shall:

2.1.1 Observe and conform to the policies and directions promulgated from time
to time by Employer’s Board of Directors (the “Board”);

2.1.2 Use all reasonable efforts to serve Employer faithfully, diligently and
competently and to the best of his ability; and

2.1.3 Devote his full business time, energy, ability, attention and skill to his
employment hereunder.

2.2 The services to be performed by Executive hereunder may be changed or
adjusted from time to time at the reasonable discretion of the Board.

2.3 Except with the prior written approval of the Board, Executive during the
Employment Term will not: (i) accept any other employment with a third party;
(ii) serve on the board of directors or similar body of any other business
entity in any way directly or indirectly competitive with the business of the
Company; or (iii) engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that is or may be competitive
with, or that might place Executive in a competing position to or otherwise
conflict with, that of Employer or any of its subsidiaries, affiliates or
divisions.

 

1



--------------------------------------------------------------------------------

3. Term. Unless terminated earlier as provided in this Agreement, the term of
this Agreement shall commence on the Effective Date and shall terminate and
expire on the third anniversary thereof (the “Employment Term”). The Employment
Term shall automatically renew for an additional twelve (12) months from year to
year thereafter, unless either party gives at least one hundred twenty
(120) days prior written notice of its election to either terminate or to
renegotiate the terms of this Agreement at the end of the original or any then
current renewal term.

4. Compensation and Other Benefits. As compensation in full for the services to
be rendered by Executive hereunder, during the Employment Term, Employer shall
pay, and Executive shall be entitled to receive, the following compensation and
benefits, which compensation and benefits shall be subject to all appropriate
federal, state and local withholding taxes:

4.1 A signing bonus of one million dollars ($1,000,000).

4.2 An annual salary in the amount of one million dollars ($1,000,000) to be
paid consistent with the standard payroll practices of Employer in place from
time-to-time (the “Base Compensation”). Beginning April 22, 2017, and each
April 22 thereafter during the Employment Term, Executive’s Base Compensation
shall be automatically increased by three (3) percent.

4.3 Executive shall have the opportunity to earn an annual performance bonus
(the “Annual Bonus”) to be determined by the Compensation Committee of the Board
(the “Compensation Committee”) to be based on criteria to be established by the
Compensation Committee in its discretion. For any fiscal year of the Company,
Executive’s target bonus amount under this Section 4.3 shall be one hundred
fifty percent (150%) of the Base Compensation for each such fiscal year;
provided, however, that the Compensation Committee shall determine the actual
bonus amount to be paid for each such fiscal year based on the Company’s and
Executive’s performance. Such Annual Bonus shall be payable as soon as
reasonably practicable following, and in no event later than two and one-half
(2 1⁄2) months following, the end of the fiscal year for which such Annual Bonus
is earned.

4.4 Executive shall be entitled to participate in or receive health, disability
and life insurance, vacation and similar or other fringe benefits as Employer
provides from time-to-time to its most senior executive officers. Nothing in
this Section 4.4, however, is intended, or shall be construed to require
Employer to institute or continue any, or any particular, plan or benefits other
than insurance benefits which Executive may at his cost continue pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). In
addition, Executive shall be entitled to use the aircraft that the Company owns
or leases from time to time (including time-shares and jet cards) for personal
travel use for himself and his family and other personal and business
associates, provided that Executive reimburses the Company for the incremental
usage fees, fuel charges and in-flight expenses incurred by the Company in
connection with any non-business use (but without any allocation of overhead,
capital or maintenance charges related thereto).

4.5 During the Employment Term, Executive shall either be provided with a
Company-owned automobile for his business and personal use or be provided with a
monthly automobile allowance of $1,200.

5. Equity Compensation.

5.1 As soon as reasonably practicable following the Effective Date, the Board or
the Compensation Committee shall grant Executive 450,000 RSUs pursuant to the
Plan. Provided that, except as set forth in Section 5.1.4, the Executive remains
continuously employed in active service by the Company from the date of grant
through the Achievement Date (as defined below), the grant of RSUs pursuant to
this Section 5.1 shall vest as described below:

5.1.1 Upon the achievement of one (1) or more of the applicable performance
targets set forth below as of any date after the Effective Date and on or prior
to the thirtieth (30th) day following the third (3rd) anniversary of the
Effective Date (the “Achievement Date”), a percentage of the RSUs shall become
vested on the Achievement Date equal to the highest corresponding percentage in
the schedule set forth below.

 

2



--------------------------------------------------------------------------------

5.1.2 The shares underlying any portion of the RSUs to become so vested shall be
delivered to Executive within ten (10) days of the Achievement Date. Any portion
of these RSUs that have not vested pursuant to this Section 5.1.2 by the
Achievement Date shall terminate unvested.

5.1.3 The performance targets for these RSUs shall be, as of any date: (i) the
share price of our Class A common stock that represents a three (3) year
Compound Annual Growth Rate (“Three Year CAGR”) of Total Shareholder Return of
eight percent (8%), twelve percent (12%) and sixteen percent (16%) targets set
forth in the table below, less (ii) the value of any dividends paid on each
share of the Company’s Class A common stock during the period commencing on the
Effective Date and through such date.

 

Three Year CAGR*

   Percentage of RSUs to Vest Upon
Attainment of Performance Target  

8%

     33 1⁄3 % 

12%

     33 1⁄3 % 

16%

     33 1⁄3 % 

 

* Targets calculated rounding to two (2) decimal places.

For purposes of this Agreement, “Total Shareholder Return” shall mean:
(A) (i) the volume-weighted average closing price over any consecutive twenty
(20) trading day period of a share of the Company’s Class A common stock minus
(ii) the volume-weighted average closing price of the Company’s Class A common
stock for the twenty (20) trading days prior to the Effective Date (the “Base
Price”), divided by (B) the Base Price (in each case, with such adjustments as
are necessary, in the judgment of the Board and/or the Compensation Committee to
equitably calculate Total Shareholder Return in light of any stock splits,
reverse stock splits, stock dividends, dividends in kind, significant asset
sales and other extraordinary transactions or other changes in the capital
structure of the Company). All closing prices shall be the New York Stock
Exchange closing price on the date in question. All determinations with respect
to Total Shareholder Return and the Three Year CAGR shall be made by the Board
or the Compensation Committee in their sole discretion, acting in good faith,
and the applicable performance targets shall not be achieved and the shares
shall not vest until the Compensation Committee certifies that such performance
targets have been met (which the Compensation Committee agrees to act promptly
and in good faith in so doing).

5.1.4 No grant of RSUs pursuant to this Section 5.1 shall vest if applicable
performance targets are not met by the Achievement Date. If the Term of this
Agreement expires without renewal and Executive’s employment ends during the
thirty (30) day period following the third (3rd) anniversary of the Effective
Date (other than for reasons set forth in Section 10.3), the requirement for
continued employment under Section 5.1 shall be waived for the period from the
termination of employment through the Achievement Date.

5.2 As soon as reasonably practicable following the Effective Date, the Board or
the Compensation Committee shall grant Executive 225,000 restricted stock units
pursuant to the Entercom Equity Compensation Plan. Provided that the Executive
remains continuously employed in active service by the Company from the date of
grant through such date, 50% of the restricted stock units shall vest on the
date that is two (2) years from the Effective Date, 25% of the restricted stock
units shall vest on the date that is three (3) years from the Effective Date and
25% of the restricted stock units shall vest on the date that is four (4) years
from the Effective Date. The restricted stock units shall contain such other
reasonable terms (consistent with the Company’s customary form of restricted
stock unit agreement and not inconsistent with this Agreement) as the Board
and/or the Compensation Committee determine.

6. Certain Business Expenses. Employer shall reimburse Executive for business
expenses: (a) which are reasonable and necessary for Executive to perform and
were incurred by Executive in the course of the performance of his duties
pursuant to this Agreement and in accordance with Employer’s general policies;
and (b) for which Executive has submitted vouchers and completed an expense
report in the form required by Employer as consistent with Employer’s policies
in place from time to time. The reimbursement of any business expense shall be
made no later than December 31 of the year following the year in which the
expense was incurred. The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.

 

3



--------------------------------------------------------------------------------

7. Confidential Information.

7.1 Executive acknowledges that, because of his employment hereunder, he will be
in a confidential relationship with Employer and will have access to
confidential information and trade secrets of Employer and the subsidiaries,
affiliates and divisions thereof. Executive acknowledges and agrees that the
following constitutes confidential and/or trade secret information belonging
exclusively to Employer (collectively, “Confidential Information”):

(a) all information related to customers including, without limitation, customer
lists, the identities of existing, past or prospective customers, prices charged
or proposed to be charged to customers, customer contacts, special customer
requirements and all related information;

(b) all marketing plans, materials and techniques;

(c) all methods of business operation and related procedures of Employer; and

(d) all patterns, devices, compilations of information, copyrightable material
and technical information, if any, in each case which relates in any way to the
business of Employer or any subsidiary, affiliate or division thereof.

7.2 Executive agrees that:

7.2.1 Except in the limited performance of his duties under this Agreement,
Executive shall not use for his own benefit or disclose to any third party
Confidential Information acquired by reason of his employment under this
Agreement or his former status as an officer and shareholder of Employer,
including, but not limited to, Confidential Information belonging or relating to
Employer or its subsidiaries, affiliates, divisions or customers;

7.2.2 Executive shall not induce or persuade other employees of Employer or
former or current employees of Employer or any subsidiary, affiliate or division
thereof, to join him in any activity prohibited by this Section 7;

7.2.3 For the twelve (12) month period following any termination of Executive’s
employment with the Company, Executive shall not, without the express prior
written permission of the Company, employ, offer to employ, counsel a third
party to employ, or participate in any manner in the recommendation, recruitment
or solicitation of the employment of any person who was an employee of the
Company on the date of the termination of Executive’s employment or at any time
within the ninety (90) days prior thereto. In the event that any such person
shall be employed in a position under Executive’s direct supervision within such
twelve (12) month period without the Company’s express prior written permission,
it shall be conclusively presumed that this restriction has been violated.

7.2.4 So long as Executive is employed by the Company and for a period of twelve
(12) months thereafter Executive shall not directly or indirectly, provide any
service either as an employee, employer, consultant, contractor, agent,
principal, partner, substantial stockholder, corporate officer or director of or
for a company or enterprise which competes in any material manner with the then
present or Planned Business Activities (as defined below) of the Company,
including without limitation, audio programming, production, engineering,
promotion or broadcasting regardless of the method of its delivery, which
methods include, without limitation, AM, FM, satellite, PCS, cable, Internet, or
any other means. For purpose of the foregoing “Planned Business Activities”
shall mean a business initiative materially discussed by the Board or which is
currently under consideration by the Board or which has been approved by the
Board.

7.2.5 This Section 7 shall survive termination of this Agreement.

 

4



--------------------------------------------------------------------------------

8. Employer Property.

8.1 Any patents, inventions, discoveries, applications or processes, software
and computer programs devised, planned, applied, created, discovered or invented
by Executive in the course of his employment under this Agreement and which
pertain to any aspect of the business of Employer or its subsidiaries,
affiliates, divisions or customers, shall be the sole and absolute property of
Employer and Executive shall make prompt report thereof to Employer and promptly
execute any and all documents reasonably requested to assure Employer the full
and complete ownership thereof.

8.2 All records, files, lists, drawings, documents, equipment and similar items
relating to Employer’s business which Executive shall prepare or receive from
Employer shall remain Employer’s sole and exclusive property. Upon termination
of this Agreement, Executive shall return promptly to Employer all property of
Employer in his possession and Executive represents that he will not copy, or
cause to be copied, printed, summarized or compiled, any software, documents or
other materials originating with and/or belonging to Employer. Executive further
represents that he will not retain in his possession any such software,
documents or other materials in machine or human readable forms. The
requirements of this Section 8.2 shall not be applicable to Executive’s
“rolodex” and other similar list of personal business associates and contacts at
the time of termination that is not part of the Employer’s books and records
(collectively, “Executive Property”).

8.3 This Section 8 shall survive termination of this Agreement.

9. Executive Representations and Warranties. Executive warrants and represents
to and covenants with Employer as follows:

9.1 No Conflict. The execution, delivery and performance of this Agreement by
Executive does not conflict with or violate any provision of or constitute a
default under any agreement, judgment, award or decree to which Executive is a
party or by which Executive is bound. No consent of any third party is necessary
for Executive to enter into this Agreement and comply fully with his obligations
hereunder. Executive is not party to or bound by any other employment agreement,
non-compete agreement, confidentiality agreement or similar agreement.

9.2 Enforceable Agreement. This Agreement is the valid enforceable agreement of
Executive, enforceable against him in accordance with its terms.

10. Termination. Executive’s employment hereunder may be terminated by the Board
under the following circumstances:

10.1 Death. Executive’s employment hereunder shall terminate automatically upon
his death.

10.2 Disability. This Agreement shall terminate on Executive’s physical or
mental disability or infirmity which, in the opinion of a competent physician
mutually selected in advance of such disability or infirmity by Executive and
the Compensation Committee, renders Executive unable to perform his duties under
this Agreement for more than one hundred twenty (120) days during any one
hundred eighty (180) day period (“Disability”).

10.3 Cause. The Board may terminate Executive’s employment hereunder for “Cause”
in the event of any one or more of the following (each as determined by the
Board in its sole discretion), provided that, with respect to clause (ii) below,
the Company provides written notice to Executive upon the occurrence of any such
event, following which Executive fails to cure such event within thirty
(30) days: (i) Executive has engaged in fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course of his employment or service;
(ii) Executive has breached any material provision of his employment or service
contract with the Company, including, without limitation, any covenant against
competition and/or raiding of the Company’s employees, non-employee directors or
key advisors; or (iii) Executive has disclosed trade secrets or confidential
information of the Company to persons not entitled to receive such information.

 

5



--------------------------------------------------------------------------------

10.4 Good Reason. Executive may terminate this Agreement for “Good Reason” upon
written notice to the Employer within thirty (30) days of the occurrence of any
of the events set forth in Section 10.4(a) or 10.4(b) as constituting “Good
Reason,” in which case the Board shall be treated as having terminated
Executive’s employment hereunder without Cause.

“Good Reason” means:

(a) (i) the assignment to Executive of any duties inconsistent in any material
respect with his position (including status, offices and titles), authority,
duties or responsibilities which remains uncured thirty (30) days after receipt
of notice thereof given by Executive; or (ii) any other action by Employer which
results in a material diminishment in such position, authority, duties or
responsibilities, and which remains uncured thirty (30) days after receipt of
notice thereof given by Executive;

(b) any material breach by the Company in performing its obligations hereunder
and which remains uncured thirty (30) days after receipt of notice thereof given
by Executive; or

(c) following the Company’s notice to Executive of its intent to either
terminate or renegotiate the terms of this Agreement that is timely given under
Section 3 , the Company’s failure to, no later than thirty (30) days before the
expiration of the original or any then current renewal term, offer continued
employment to Executive as of the expiration of this Agreement on terms and
conditions no less favorable than those provided to Executive under this
Agreement. An offer of continued employment shall be deemed to be on terms and
conditions no less favorable than those provided to Executive under this
Agreement if it provides for a term of at least one (1) year and: (A) an annual
base salary, potential bonus opportunity and severance protections no less
favorable than that provided to Executive under this Agreement; and
(B) incentives consistent with the Company’s past practices with respect to
Executive.

10.5 Notice. Any termination of Executive’s employment by the Board shall be
communicated by written Notice of Termination to Executive and any termination
by Executive of his employment with Employer for “Good Reason” shall be
communicated by written notice to the Employer within thirty (30) days of the
occurrence of the event set forth in Section 10.4(a) or 10.4(b) which
constitutes “Good Reason.” No notice shall be required in the event of the
occurrence of the event set forth in Section 10.4(c) which constitutes “Good
Reason.” In the event Executive or the Employer fails to provide written notice
under this Section 10.5 and the other party fails to object to such failure
prior to Executive’s Date of Termination, any requirement to provide written
Notice of Termination under this Agreement shall be deemed waived.

10.6 “Date of Termination” shall mean: (i) if Executive’s employment is
terminated by his death, the date of his death; (ii) if Executive’s employment
is terminated by reason of his Disability, the date on which Executive is
determined by a competent physician to suffer from such Disability in accordance
with Section 10.2; (iii) if Executive’s employment is terminated pursuant to
Section 10.3 or 10.4 above, the date specified in the Notice of Termination (or
if no Notice of Termination is provided, the last date on which Executive
renders services to Employer in the capacity of an employee); and (iv) if
Executive’s employment hereunder shall be terminated by the Board for any other
reason than those specified above, the effective date of written notice to
Executive (or if no such written notice is provided, the last date on which
Executive renders services to Employer in the capacity of an employee).

10.7 Employment At Will. Executive hereby agrees that, subject only to
compliance with Employer’s obligations under Section 11 hereunder, the Board may
dismiss him under this Section 10 without regard to: (i) any general or specific
policies (whether written or oral) of Employer relating to the employment or
termination of its employees; (ii) any statements made to Executive, whether
made orally or contained in any document, pertaining to Executive’s relationship
with Employer; or (iii) assignment of Cause by the Board. Inclusion under any
benefit plan or compensation arrangement will not give Executive any right or
claim to any benefit hereunder except to the extent such right has become fixed
under the terms of this Agreement.

 

6



--------------------------------------------------------------------------------

10.8 Termination Obligations.

10.8.1 Executive hereby acknowledges and agrees that all personal property and
equipment furnished to or prepared by Executive in the course of or incident to
his employment belong to Employer and shall be promptly returned to Employer
upon termination of the Employment Term. “Personal Property” includes, without
limitation, all books, manuals, records, reports, notes, contracts, customer or
other lists, blueprints, and other documents, or materials, or copies thereof,
whether in hard copy or in any electronic format, and all other proprietary
information relating to the business of Employer or any subsidiary, affiliate or
division thereof, but shall exclude Executive Property. Following termination,
Executive will not retain any written or other tangible material containing any
Confidential Information or other proprietary information of Employer or any
subsidiary, affiliate or division thereof.

10.8.2 Upon termination of the Employment Term, Executive shall be deemed to
have resigned from all offices and directorships, if any, then held with
Employer or any of its direct or indirect subsidiaries or other affiliates;
provided, however, that Executive shall not be deemed to have resigned from the
Board.

10.8.3 The representations and warranties contained in this Section 10.8 and
Executive’s obligations under Section 7 and Section 8 hereof shall survive
termination of the Employment Period and the expiration or termination of this
Agreement.

11. Compensation Upon Death, Termination During Disability, Other Terminations.

11.1 Death or Disability. If at any time Executive’s employment hereunder shall
be terminated as a result of Executive’s death or Disability, then:

11.1.1 Employer shall pay Executive (or, if applicable, Executive’s estate):
(i) the Base Compensation through the date of termination; (ii) on the sixtieth
(60th) day after Executive’s termination, any Annual Bonus earned, but unpaid,
as of the date of termination for the immediately preceding fiscal year, paid in
accordance with Section 4.2 (except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement with the Company);
(iii) an amount for reimbursement, within 60 days following submission by
Executive (or, if applicable, Executive’s estate) to the Company of appropriate
supporting documentation) for any unreimbursed business expenses properly
incurred by Executive pursuant to Section 6 and in accordance with Company
policy prior to the termination date; and (iv) such employee benefits, if any,
as to which Executive (or, if applicable, Executive’s estate) or his dependents
may be entitled under the employee benefit plans of the Company (the amounts
described in clauses (i) through (iv) hereof being referred to as the “Accrued
Rights”);

11.1.2 Employer shall pay Executive (or, if applicable, Executive’s estate) on
the sixtieth (60th) day after Executive’s termination in a single lump sum the
sum of: (A) two (2) years’ Base Compensation; and (B) two (2) times the highest
Annual Bonus paid to Executive during the preceding three (3) year period.

11.1.3 If Executive or Executive’s dependents elect to continue applicable
health insurance coverage under COBRA following such termination, then the
Company shall pay Executive’s monthly COBRA premium for continued health
insurance coverage for Executive and Executive’s eligible dependents until the
earlier of: (i) eighteen (18) months following the termination date; or (ii) the
date upon which Executive and his eligible dependents become eligible for
comparable coverage under a group health insurance plan maintained by subsequent
employer.

11.1.4 All of Executive’s then outstanding stock based rights which are subject
to vesting on the basis of Company performance (including without limitation the
restricted stock unit grant under Section 5) shall become vested, exercisable
and payable with respect to all of the equity subject thereto (and all options
and similar rights shall remain exercisable with respect to such equity for up
to an additional two (2) years from the termination date, but in no event longer
than for the original term of the options).

 

7



--------------------------------------------------------------------------------

11.2 Cause or Voluntary Termination without Good Reason. If at any time
Executive’s employment hereunder shall be terminated for Cause or if Executive
voluntarily terminates his employment other than for Good Reason, Employer shall
pay Executive the Accrued Rights.

11.3 Other Termination. If Executive’s employment hereunder shall be terminated
by Executive for Good Reason or by Employer for any reason other than for Cause,
death or Disability, then:

11.3.1 Employer shall pay Executive the Accrued Rights.

11.3.2 If such termination occurs prior to the execution of a binding agreement
which would result in a Change in Control if consummated or more than two years
following a Change in Control, Employer shall pay Executive on the sixtieth
(60th) day after Executive’s termination a single lump sum in an amount equal to
the greater of :

(a) the sum of: (i) the remaining Base Compensation payable during the
Employment Term; and (ii) the remaining Annual Bonus(es) (or pro-rated portion
thereof) payable during the Employment Term, determined assuming the amount of
each such remaining Annual Bonus is equal to the highest Annual Bonus paid to
Executive during the preceding three (3) year period, and with respect to both
(i) and (ii) above further determined assuming Executive’s continued employment
hereunder for the remaining Employment Term but, until such time as the
automatic renewal provisions of Section 3 shall become operative, without regard
to the automatic renewal provisions of Section 3; or

(b) the sum of (i) two (2) years’ Base Compensation; and (ii) two (2) times the
highest Annual Bonus paid to Executive during the preceding three (3) year
period.

11.3.3 If such termination occurs following the execution of a binding agreement
which would result in a Change in Control if consummated or prior to two years
following a Change in Control, Employer shall pay Executive, on the sixtieth
(60th) day after Executive’s termination, a single lump sum in an amount equal
to the sum of: (i) three (3) years’ Base Compensation; and (ii) three (3) times
the highest Annual Bonus paid to Executive during the preceding three (3) year
period.

11.3.4 If Executive elects to continue his health insurance coverage under COBRA
following such termination, then the Company shall pay Executive’s monthly COBRA
premium for continued health insurance coverage for Executive and Executive’s
eligible dependents until the earlier of (i) eighteen (18) months following the
termination date, or (ii) the date upon which Executive and his eligible
dependents become eligible for comparable coverage under a group health
insurance plan maintained by subsequent employer.

11.3.5 If such termination occurs during the period commencing with the
execution of a binding agreement which would result in a Change in Control if
consummated and ending twenty four (24) months following the consummation of
such Change in Control, all of Executive’s then-outstanding stock based rights
which are subject to vesting solely on the basis of time shall become vested,
exercisable and payable with respect to all of the equity subject thereto (and
all options and similar rights shall remain exercisable with respect to such
equity for up to an additional two (2) years from the termination date, but in
no event longer than for the original term of the options). Executive’s
outstanding stock options shall be amended by the Board or the Compensation
Committee to the extent necessary to provide for the accelerated exercisability
and extended term as provided herein.

11.3.6 All of Executive’s then-outstanding stock based rights which are subject
to vesting on the basis of the Company’s performance (including without
limitation the restricted stock unit grant under Section 5) shall become vested,
exercisable and payable with respect to all of the equity subject thereto (and
all options and similar rights shall remain exercisable with respect to such
equity for up to an additional two (2) years from the termination date, but in
no event longer than for the original term of the options).

11.4 Change in Control. For purposes of this Agreement, “Change in Control”
shall mean any transaction or series of related transactions the consummation of
which results in Executive (or Executive’s Immediate Family) holding or having a
beneficial interest in shares of the Company’s capital stock having less than

 

8



--------------------------------------------------------------------------------

fifty percent (50%) of the voting power of the Company’s outstanding capital
stock; provided that any such transaction is a bona fide transaction between the
Company and a third party (or parties) unrelated to Executive, as determined by
the Board in good faith. For purposes of this Agreement, “Immediate Family”
shall mean any person, trust or estate who qualifies as a “Permitted Class B
Transferee” as set forth in the Company’s Articles of Incorporation.

11.5 Release of Claims. As a condition to the receipt of any benefits described
hereunder subsequent to the termination of the employment of Executive (other
than those payable on account of Executive’s death), Executive shall be required
to execute, and not subsequently revoke, within sixty (60) days following the
termination of his employment a release in a form reasonably acceptable to
Employer of all claims arising out of his employment or the termination thereof
including, but not limited to, any claim of discrimination under state or
federal law, but excluding claims for indemnification under any agreement to
which Executive is a party or pursuant to Employer’s charter or by-laws or
policies of insurance maintained by Employer.

11.6 Separation from Service. Notwithstanding any provision to the contrary in
the Agreement, in order to be eligible to receive any termination benefits under
this Agreement that are deemed deferred compensation subject to Section 409A of
the Code, the Executive’s termination of employment must constitute a
“separation from service” within the meaning of Treas. Reg.
Section 1.409A-1(h) (a “Separation from Service”).

12. Parachute Payments.

12.1 If it is determined (as hereafter provided) that Executive would be subject
to the excise tax imposed by Code Section 4999 to which Executive would not have
been subject but for any payment or stock option or restricted stock vesting
(collectively a “Payment”) occurring pursuant to the terms of this Agreement or
otherwise as in connection with a change in the ownership or effective control
of Employer or a change in the ownership of a substantial portion of the assets
of the Employer within the meaning of Code Section 280G(b)(2)(A)(i) (such tax, a
“Parachute Tax”), then Executive shall be entitled to receive an additional
payment or payments (a “Gross-Up Payment”) in an amount such that, after payment
by Executive of all taxes (including any Parachute Tax) imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Parachute Tax imposed upon the Payment (and taxes on such additional
payments pursuant to this Section 11). The Gross-up Payment shall be made no
later than the last day of Executive’s taxable year following the taxable year
in which Executive remits any taxes under Section 4999 of the Code to the
Internal Revenue Service.

12.2 Subject to the provisions of Section 12.1 hereof, all determinations
required to be made under this Section 12, including whether a Parachute Tax is
payable by Executive and the amount of such Parachute Tax and whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, shall be made by
the nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change in Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by the Company). For
purposes of making the calculations required by this Section, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code, provided that the Accounting
Firm’s determinations must be made with substantial authority (within the
meaning of Section 6662 of the Code). The Accounting Firm shall be directed by
the Company or Executive to submit its preliminary determination and detailed
supporting calculations to both the Company and Executive within fifteen
(15) calendar days after the determination date, if applicable, and any other
such time or times as may be requested by the Company or Executive. If the
Accounting Firm determines that any Parachute Tax is payable by Executive, the
Company shall pay the required Gross-Up Payment to, or for the benefit of,
Executive within five business days after receipt of such determination and
calculations and in any event by no later than the last day of the taxable year
of the Executive following the taxable year in which the related taxes must be
remitted to the relevant taxing authorities. If the Accounting Firm determines
that no Parachute Tax is payable by Executive, it shall, at the same time as it
makes such determination, furnish Executive with an opinion that he has
substantial authority not to report any Parachute Tax on his federal tax return.
Any good faith determination by the Accounting Firm as to the amount of the
Gross-Up Payment shall be binding upon the Company and Executive absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company’s obligation to provide any Gross-Up Payments that shall be
due as a result of such contrary determination. As a result of the uncertainty
in the application of Code Section 4999

 

9



--------------------------------------------------------------------------------

at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event of a final determination by the
Internal Revenue Service that an Underpayment has occurred, Executive shall
direct the Accounting Firm to determine the amount of the Underpayment that has
occurred and to submit its determination and detailed supporting calculations to
both the Company and Executive as promptly as possible. Any such Underpayment
shall be promptly paid by the Company to, or for the benefit of, Executive
within five business days after receipt of such determination and calculations.
Provided, however, that in no event shall any Underpayment be made later than
the last day of the taxable year of the Executive following the taxable year in
which the related taxes must be remitted to the relevant taxing authorities.

12.3 The Company and Executive shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 12.2
hereof.

12.4 The federal tax returns filed by Executive (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accounting Firm with respect
to the Parachute Tax payable by Executive, as the same may be amended or
supplemented. Executive shall make proper payment of the amount of any Parachute
Tax, and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service, and such other documents reasonably requested by the
Company, evidencing such payment.

13. Legal Fees. The Company shall reimburse Executive for all professional fees
and expenses related to legal, tax and financial advice obtained by Executive in
connection with the negotiation and execution of this Amended and Restated
Employment Agreement up to a maximum amount of $25,000.

14. Notices. All notices and other communications and legal process shall be in
writing and shall be personally delivered, transmitted by telecopier, telex or
cable, or transmitted by Federal Express or other reputable commercial overnight
delivery service which provides evidence of delivery, as elected by the party
giving such notice, addressed as follows:

 

If to Employer:

   Entercom Communications Corp.    401 E. City Avenue, Suite 809    Bala
Cynwyd, Pennsylvania 19004    Attention: Secretary and General Counsel

If to Executive:

   As set forth on the signature page hereto.

Notices shall be deemed to have been given: (i) on the first business day after
posting, if delivered by overnight courier as described above, (ii) on the date
of receipt if delivered personally, or (iii) on the next business day after
transmission if transmitted by telecopier, telex or cable (and appropriate
receipt of transmission is confirmed by telecopy or telephone). Any party hereto
may change its address for purposes hereof by notice to the other parties
hereto.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

16. Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.

17. Entire Understanding. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the employment of
Executive by Employer, and supersedes all other prior agreements,
representations and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof, including without limitation
the Prior Agreement.

 

10



--------------------------------------------------------------------------------

18. Amendments. This Agreement may not be modified or changed except by written
instrument signed by each of the parties hereto.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
regard to principles of conflicts of law.

20. Dispute Resolution Process. The parties hereby agree that, in order to
obtain prompt and expeditious resolution of any disputes under this Agreement,
each claim, dispute or controversy of whatever nature, arising out of, in
connection with, or in relation to the interpretation, performance or breach of
this Agreement (or any other agreement contemplated by or related to this
Agreement or any other agreement between Employer and Executive), including
without limitation any claim based on contract, tort or statute, or the
arbitrability of any claim hereunder (a “Claim”), shall be settled, at the
request of any party of this Agreement, by final and binding arbitration
conducted in Montgomery County, Pennsylvania. All such Claims shall be settled
by one arbitrator in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association. Such arbitrator shall be
provided through the CPR Institute for Dispute Resolution (“CPR”) by mutual
agreement of the parties; provided that, absent such agreement, the arbitrator
shall be appointed by CPR. In either event, such arbitrator may not have any
preexisting, direct or indirect relationship with any party to the dispute. Each
party hereto expressly consents to, and waives any future objection to, such
forum and arbitration rules. Judgment upon any award may be entered by any state
or federal court having jurisdiction thereof. Except as required by law
(including, without limitation, the rules and regulations of the Securities and
Exchange Commission), neither party nor the arbitrator shall disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of all parties.

Adherence to this dispute resolution process shall not limit the right of
Employer or Executive to obtain any provisional remedy, including without
limitation, injunctive or similar relief set forth in Section 29 , from any
court of competent jurisdiction as may be necessary to protect their respective
rights and interests pending arbitration. Notwithstanding the foregoing
sentence, this dispute resolution procedure is intended to be the exclusive
method of resolving any Claims arising out of or relating to this Agreement.

The arbitration procedures shall follow the substantive law of the Commonwealth
of Pennsylvania, including the provisions of statutory law dealing with
arbitration, as it may exist at the time of the demand for arbitration, insofar
as said provisions are not in conflict with this Agreement and specifically
excepting therefrom sections of any such statute dealing with discovery and
sections requiring notice of the hearing date by registered or certified mail.

21. Waiver of Jury Trial. Consistent with the intention of Section 20, each
signatory to this Agreement further waives its respective right to a jury trial
of any claim or cause of action arising out of this Agreement or any dealings
between any of the signatories hereto relating to the subject matter of this
Agreement. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this Agreement, including, without limitation, contract claims, tort
claims, and all other common law and statutory claims. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, supplements or other
modifications to this Agreement or to any other document or agreement relating
to the transactions contemplated by this Agreement.

22. Construction. Whenever in this Agreement the context so requires, references
to the masculine shall be deemed to include feminine and the neuter, references
to the neuter shall be deemed to include the masculine and feminine, references
to the plural shall be deemed to include the singular and references to the
singular shall be deemed to include the plural.

23. Conflict. In the event of any conflict between the provisions of this
Agreement and the policies and practices of Employer the provisions of this
Agreement shall govern.

 

11



--------------------------------------------------------------------------------

24. Cooperation. Each party hereto shall cooperate with the other party and
shall take such further action and shall execute and deliver such further
documents as may be necessary or desirable in order to carry out the provisions
and purposes of this Agreement.

25. Waiver. No amendment or waiver of any provision of this Agreement shall in
any event be effective, unless the same shall be in writing and signed by the
parties hereto, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. The failure of
any party to insist, in any one or more instances, upon performance of any of
the terms, covenants or conditions of this Agreement shall not be construed as a
waiver or relinquishment of any rights granted hereunder or any such term,
covenant or condition.

26. Negotiation of Agreement. Any rule of law, or any legal decision that would
require interpretation of any ambiguities in this Agreement against the party
that drafted it, shall be of no application and is hereby expressly waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intentions of the parties and this Agreement.

27. Parties in Interest; Assignment. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted
successors, assigns, heirs and/or personal representatives, except that neither
this Agreement nor any interest herein shall be assigned or assignable by
operation of law or otherwise, by Executive without the prior written consent of
Employer, which such consent Employer may grant or withhold in its discretion.
Employer may, without the consent of Executive, assign this Agreement or any
interest herein, by operation of law or otherwise, to: (a) any successor to all
or substantially all of its stock, assets or business by dissolution, merger,
consolidation, transfer of assets, or otherwise; or (b) any direct or indirect
subsidiary, affiliate or division of Employer or of any such successor referred
in (a) hereof. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties and their respective successors and
permitted assigns any rights or remedies under or by reason of this Agreement.

28. Severability. If any provision of this Agreement shall be deemed invalid,
unenforceable or illegal, then notwithstanding such invalidity, unenforceability
or illegality, the remainder of this Agreement shall continue in full force and
effect.

29. Injunctive Relief. In the event of breach by Executive of the terms of
Section 7 or Section 8, Employer shall be entitled to enforce the specific
performance of this Agreement by Executive and to enjoin Executive from any
further violation of either such provisions and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law.

30. Section 409A.

30.1 Notwithstanding anything herein to the contrary, if the Executive is deemed
at the time of his termination of employment with the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed commencement of any portion of the termination benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of: (i) the expiration of the six-month period measured from the
date of the Executive’s Separation from Service with the Company; or (ii) the
date of Executive’s death. Upon the earlier of such dates, all payments deferred
pursuant to this Section 30.1 shall be paid in a lump sum to the Executive, and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein. The determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto). Notwithstanding the foregoing or any other provisions of this
Agreement, the Company and Executive agree that, for purposes of the limitations
on nonqualified deferred compensation under Section 409A of the Code, each
payment of compensation under this Agreement shall be treated as a right to
receive a series separate and distinct payments of compensation for purposes of
applying the Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

30.2 The Company and Executive acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Department of Treasury Regulations and other
interpretive guidance issued thereunder (“Section 409A”), including without
limitation any such regulations or other guidance that may be issued after the
Effective Date.

(Signature page follows)

 

13



--------------------------------------------------------------------------------

31. Executive Acknowledgement. Executive represents and agrees that he fully
understands his right to discuss all aspects of this Agreement with his private
attorney, and that to the extent, if any, that he desired, he availed himself of
such right. Executive further represents that he has carefully read and fully
understands all of the provisions of this Agreement, that he is competent to
execute this Agreement, that his agreement to execute this Agreement has not
been obtained by any duress and that he freely and voluntarily enters into it,
and that he has read this document in its entirety and fully understands the
meaning, intent and consequences of this document.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

“EXECUTIVE”

/DAVID J. FIELD/

     

4/22/16

David J. Field       Date Address for Notice:      

401 E. City Avenue

Suite 809

Bala Cynwyd, PA 19004

      “EMPLOYER”      

Entercom Communications Corp.,

a Pennsylvania corporation

      By:  

/ANDREW P. SUTOR, IV/

     

4/22/16

  Andrew P. Sutor, IV       Date   Senior Vice President         and Secretary  
   

 

14